Information to identify the case:
Debtor 1              Charisse Woods                                                 Social Security number or ITIN   xxx−xx−4397

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Middle District of Alabama

Case number: 15−31973




Order of Discharge                                                                                                                  12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

                                    Charisse Woods
                                    aka Charisse A Woods, aka Charisse Rogers, aka Charisse Rogers Woods




Dated January 5, 2021




                                                                           William R. Sawyer
                                                                           United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2



Form 3180W                                                   Chapter 13 Discharge                                       page 1
    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 15-31973-WRS
Charisse Woods                                                                                                         Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: jspedale                                                              Page 1 of 2
Date Rcvd: Jan 05, 2021                                               Form ID: 3180W                                                            Total Noticed: 21
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 07, 2021:
Recip ID                   Recipient Name and Address
db                     +   Charisse Woods, 2949 Cantelou Loop Rd., Montgomery, AL 36108-6031
aty                    +   Stephen L. Klimjack, Stephen L. Klimjack, LLC, 1252 Dauphin St, Mobile, AL 36604-2520
3355386                +   Attorney General of the United States, Main Justice Building, 950 Pennsylvania Ave., Washington, DC 20530-0009
3355390                +   Holloway Credit, P.O. Box 230609, Montgomery, AL 36123-0609
3355392                +   One Stop Cash, 3405 Atlanta Highway, Montgomery, AL 36109-2703
3355394                +   Title Buck, 111 W. Fairview Avenue, Montgomery, AL 36105-1618
3355395                +   US Auto Credit, PO BOX 7570, Jacksonville, FL 32238-0570

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + Email/Text: trustees_office@ch13mdal.com
                                                                                        Jan 05 2021 21:07:00      Sabrina L. McKinney, P.O. Box 173,
                                                                                                                  Montgomery, AL 36101-0173
3355384                + Email/Text: bnc@advanceamerica.net
                                                                                        Jan 05 2021 21:07:00      Advance America, 2553 Madison Avenue,
                                                                                                                  Montgomery, AL 36107-2003
3355387                + EDI: WFNNB.COM
                                                                                        Jan 06 2021 01:43:00      CB/Astewrt, P.O. Box 182789, Columbus, OH
                                                                                                                  43218-2789
3451738                + Email/Text: louis@tributecap.com
                                                                                        Jan 05 2021 21:06:00      COBAR Acquisitions, 25 Highland Park Village
                                                                                                                  100-201, Dallas, TX 75205-2789
3355388                + Email/Text: regina.dickerson@usdoj.gov
                                                                                        Jan 05 2021 21:08:00      Civil Process Clerk, United States Attorney's
                                                                                                                  Office, 63 S. Royal St., Ste 600, Mobile, AL
                                                                                                                  36602-3233
3355389                + EDI: AMINFOFP.COM
                                                                                        Jan 06 2021 01:43:00      FIRST PREMIER, 3820 N. LOUISE AVE, Sioux
                                                                                                                  Falls, SD 57107-0145
3355391                + EDI: IRS.COM
                                                                                        Jan 06 2021 01:43:00      Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
3917623                    EDI: JEFFERSONCAP.COM
                                                                                        Jan 06 2021 01:43:00      JEFFERSON CAPITAL SYSTEMS LLC, PO Box
                                                                                                                  7999, St Cloud MN 56302
3393622                    EDI: Q3G.COM
                                                                                        Jan 06 2021 01:43:00      Quantum3 Group LLC as agent for, Comenity
                                                                                                                  Bank, PO Box 788, Kirkland, WA 98083-0788
3447317                + Email/Text: bknotify@acsi.net
                                                                                        Jan 05 2021 21:07:00      RENTDEBT AUTOMATED COLLECTIONS,
                                                                                                                  P.O. BOX 171077, NASHVILLE, TN 37217-8077
3449883                + Email/Text: bankruptcy@speedyinc.com
                                                                                        Jan 05 2021 21:07:00      Speedy/Rapid Cash, PO Box 780408, Wichita, KS
                                                                                                                  67278-0408
3355393                + Email/Text: bankruptcy@speedyinc.com
                                                                                        Jan 05 2021 21:07:00      SpeedyCash, 1501 Eastern Blvd, Montgomery, AL
                                                                                                                  36117-1605
3355385                    Email/Text: bankruptcy@tritonmgt.com
                                                                                        Jan 05 2021 21:07:00      Always Money, 1182 Ann Street, Montgomery,
                                                                                                                  AL 36106
District/off: 1127-2                                               User: jspedale                                                         Page 2 of 2
Date Rcvd: Jan 05, 2021                                            Form ID: 3180W                                                       Total Noticed: 21
3392809               + Email/Text: AC-BK@usautocreditcorp.com
                                                                                   Jan 05 2021 21:07:00     US Auto Credit Purchasing Center, P.O. Box
                                                                                                            57545, Jacksonville, FL 32241-7545

TOTAL: 14


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr              *+            COBAR Acquisitions, 25 Highland Park Village 100-201, Dallas, TX 75205-2789
cr              *P++          JEFFERSON CAPITAL SYSTEMS LLC, PO BOX 7999, SAINT CLOUD MN 56302-7999, address filed with court:, Jefferson
                              Capital Systems LLC, PO Box 7999, St Cloud, MN 56302-9617

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 07, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 5, 2021 at the address(es) listed
below:
Name                             Email Address
Bankruptcy Administrator
                                 ba@almb.uscourts.gov

Sabrina L. McKinney
                                 trustees_office@ch13mdal.com

Stephen L. Klimjack
                                 on behalf of Debtor Charisse Woods ecfonlymd@gmail.com pleadings@klimjack.com;r47290@notify.bestcase.com


TOTAL: 3
